DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/21/2019 canceling claims 3 and 4, and amending Claims 1, 5 – 7, 9, 10 and 13. Claims 1, 2 and 5 – 13 are examined.  Claims 14 – 20 are withdrawn from consideration based on applicant reply to restriction requirement mailed on 06/19/2020. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 17 – 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Martin on 06/07/2021.

The application has been amended as follows: 
Claims 1, 5 – 8, 11 and 13 – 16 have been amended to - - -
claim 1: in lines 14, 17 and 20, change “the controller” to - - the one or more controllers - -.
claim 5 (canceled)
claim 6  in line 4, change “the controller” to - - the one or more controllers - -.
claim 7: line 3, change “the controller” to - - the one or more controllers - -.
claim 8: in lines 3, 6 and 9, change “the controller” to - - the one or more controllers - -.
claim 11: in line 3, change “the controller” to - - the one or more controllers - -.
claim 13, in line 3, change “the controller” to - - the one or more controllers - -.
, the controlling of the output of the gas generator via an operator manipulated input device, using a system, the system comprising one or more sensors, wherein the one or more sensors are configured to measure one or more environmental conditions, a gas generator shaft speed, and a power turbine torque, wherein the system further comprises an operator manipulated input device and one or more controllers comprising one or more processors and one or more memory devices, and wherein the one or more memory devices store instructions that when executed by the one or more processors cause the one or more processors to perform the method, the method comprising: 
receiving, via the operator manipulated input device, a throttle lever position defining at least an idle position, a takeoff position, and one or more intermediate positions therebetween; 
receiving, via the one or more sensors, one or more environmental conditions, wherein the one or more environmental conditions include one or more of an ambient air temperature, an ambient air pressure, and an ambient airflow rate; 
determining, via the controller, a first commanded fuel flow of the gas generator based on a gas generator speed output curve based at least on a throttle lever position, one or more environmental conditions, and a coefficient reference table; 
determining, via the controller, a second commanded fuel flow of the gas generator based on a power turbine torque output curve based at least on the one or more environmental conditions; 
determining, via the controller, whether to generate the gas generator output based at least on a measurement accuracy of the one or more sensors measuring the power turbine torque; and 
generating, via the gas generator, the [[a]] gas generator output based on the first commanded fuel flow or the second commanded fuel flow, wherein the gas generator output is based on the first commanded fuel flow if the one or more sensors measuring the power turbine torque are beyond a predetermined accuracy threshold, and wherein the gas generator output is Page 2 of 14based on the second commanded fuel flow if the one or more sensors measuring the power turbine torque are not beyond the predetermined accuracy threshold.
claim 15 (canceled)
claim 16 (canceled) - - -

Allowable Subject Matter
Claims 1, 2, 6 – 14 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Looper (Pub. No.: US 2017/0081038 A1) does not teach in combination with the other claim limitations:
In the independent claim 1, a system for controlling an output of a gas generator via an operator manipulated input device, the system comprising determining, via the controller, whether to generate the gas generator output based at least on a measurement accuracy of the one or more sensors measuring the power turbine torque; and generating, via the gas generator, the gas generator output based on the first commanded fuel flow or the second commanded fuel flow, wherein the gas 
Independent claim 14 is allowable for the same reasons.
No prior art was found that was reasonably combinable with Looper, discussed in par. 46 of the non-final office action mailed on 11/02/2021, to arrive at the newly amended limitation regarding basing the decision as to first and second commanded fuel flows on torque sensor measurement accuracy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the written description rejection in the non-final office action mailed on 11/02/2020 (see pars. 5 – 10 in the office action) have been fully considered and accepted.  The written description rejection has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741